                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WISCONSIN

In the Matter of:
        Elizabeth R. Wieselman                        Bankruptcy Case No.: 2019-20856-GMH-13
               Debtor                                 Chapter 13


               NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN


        Elizabeth R. Wieselman filed papers with the court requesting modification of the Chapter 13 Plan in
the above case.

       Your Rights May be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

       If you do not want the court to confirm the amended plan as proposed, or if you want the court to
consider your views on the request, then on or before 21 days after service of this notice, you or your
attorney must:

        File with the court a written request for hearing which shall contain a short and plain statement of the
factual and legal basis for the objection. File your written request at:

                                            Clerk of Bankruptcy Court
                                             517 E. Wisconsin Avenue
                                                    Room 126
                                            Milwaukee, WI 53202-4581

        If you mail your request to the court for filing, you must mail it early enough so the court will receive
it on or before the expiration of 21 days.

        If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the amended chapter 13 plan.


MILLER & MILLER LAW, LLC
633 West Wisconsin Avenue, Suite 500
Milwaukee, Wisconsin 53203
(414) 277-7742
(414) 277-1303




                           Case 19-20856-gmh    Doc 31    Filed 05/16/19       Page 1 of 2
                   REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

1. This request to amend an unconfirmed Chapter 13 Plan SUPERSEDES ALL PRIOR REQUESTS TO
AMEND THE PLAN AND INCLUDES ALL PROPOSED AMENDMENTS. TERMS NOT FULLY
STATED HERE OR IN THE ORIGINAL PLAN ARE NOT PART OF THE PLAN.

2.   Service: A certificate of service must be filed with this request for plan modification. Designate one of
     the following:

     X A copy of this proposed modification has been served on the parties (the debtor, the trustee, the
     United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or

3.   I request the following modification of the Chapter 13 Plan last confirmed by the Court:


      1. As the Mortgage Modification Mediation was not successful, the Trustee shall pay
         claim #1 as filed by Home Point Financial Corporation for the pre-petition arrearage.
      2. Debtor will increase her plan payments as follows to maintain feasibility. Debtor will
         continue to pay $145.49 monthly through an including June, 2019. Beginning with the
         July 2019 payment, and for the remainder of the case, Debtor shall pay $666.50
         monthly.
      3. Debtor will be getting a roommate starting July 1, 2019 and that is how she will make
         the step in plan payments. An amended budget will be filed with this plan.

        All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a conflict
between the terms of the original Plan and the terms of this amendment, the terms of this amendment
control.

     WHEREFORE, each Debtor requests that the Court approve this proposed amendment to the original
     Chapter 13 Plan.

CERTIFICATION

               The Debtor’s attorney must sign this certification. A Debtor represented by an attorney may
sign this certification. If the Debtor does not have an attorney, the Debtor must sign this certification.
        The provisions in this Chapter 13 plan are identical to those contained in the official local
form other than the changes listed in part 3.

      May 16, 2019
      _/s/_________________________
      Deborah A. Stencel
      Attorney for Debtor
      MILLER & MILLER LAW, LLC
      633 West Wisconsin Avenue, Suite 500
      Milwaukee, Wisconsin 53203
      (414) 277-7742/(414) 277-1303


                   Case 19-20856-gmh         Doc 31     Filed 05/16/19       Page 2 of 2
